DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6, 8, 11-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gootenilleke (US 2011/0281008).
Regarding claims 1, 3, 6, 8, 11-14, 16-20, Gootenilleke teaches preparing effervescent tablets by mixing the components and then tableting the mixture (paras. 0080-82, 0084, 0085, 0087). Gootenilleke’s effervescent tablet “includes from about 20% by weight to about 80% by weight effervescent agent that includes an acid and a base, from about 5% by weight to about 25% by weight a first binder, and at least 0.1 % by weight oil component”, e.g., about 0.5% to about 0.8% by weight (abstract; see title; paras.0005, 0007, 0017-21, 0047, 0051).  The tablet can further stevia as a “sweetening agent” at “at least 0.8% by weight, e.g., 1 % (para.0048).  Gootenilleke also discloses stevia  as a component “that is insoluble, slightly soluble, or sparingly soluble in water or exhibits delayed solubility in water” or a “first component” included at about 2% by weight to about 20% by weight (see paras.0011, 0018, 0038, 0048, Examples 10, 11; claim 17, 19, 26; abstract).   
Preferably binders are water soluble and specifically include “neat binders” dextrose, fructose, sucrose, and mixtures thereof, present at up to 30% by weight (para.0054), e.g., 30%, which is within the range in claim 12.  The tablet further includes a flavor agent that could be glucose, i.e., crystalline dextrose at about 2% to about 20% by weight, e.g., 20% (claims 4, 15; paras.0009, 0021, 0049, 0058).  Gootenilleke characterizes glucose as both a flavor agent, i.e., free of gum Arabic, and a carrier (paras.0021, 0058, 0062).  
The tablets further comprise a flavor agent that “include[s] a solid substrate component (i.e., a carrier) in addition to a flavor component” (para.0058), wherein the carrier is gum Arabic or acacia gum (paras.0009, 0021, 0058, 0062; claim 14).  The flavor agent is preferably present at less than 5% by weight, e.g., 3% by weight (para.0060).  
Gootenilleke does not specifically disclose an example process in which an effervescent tablet is prepared by forming an effervescent composition by combining ingredients with mixing, the ingredients comprising an effervescent agent comprising an acid and a base, a sweetener comprising Stevia, Monk fruit, or a combination thereof, a first crystalline sugar binder selected from the group consisting of crystalline dextrose, crystalline sucrose, crystalline fructose, and combinations thereof, the crystalline sugar binder being essentially free of excipients, and a flavor agent comprising gum Arabic; and tableting the effervescent composition on a tableting press as in claim 1.
However it would have been prima facie obvious to one having ordinary skill in the art at the time of the filing to practice Gootenilleke’s method in which a crystalline sugar binder is mixed with the effervescent agent, the sweetener, and a flavor agent as in the instant claims.  The skilled person would have been suggested to do so because Gootenilleke teaches in its Examples, e.g., Examples 10 and 11, the method of mixing stevia with effervescent agent and flavor agent, and then tableting the mixture, and also teaches using crystalline sugar binders in its tablets.
Regarding “to form an effervescent tablet that has a mass of at least 4 grams… less than 5 minutes” in claim 1 it is noted that a clause that “simply expresses the intended result of a process step positively recited” in a method claim is not given weight.  MPEP §2111.04(I)(citations omitted).  The features in the phrase is not a step that is performed actively, i.e., as a step comprising the method claimed.  Rather it would occur as a result of the particulars of the “forming…mixing” step and tableting steps of claim 1.  Such a clause “in a method claim is not given weight when it simply expresses the intended result of a process step positively recited”, as in the instant claim.  MPEP § 2111.04 (I)  (citations omitted).  In Gootenilleke a tablet weighs about 4g, about 6g, etc. (para.0066), has a hardness of at least 5 Kp, e.g., 8.1 kp (Example 10), and dissolves quickly (paras.0041, 0066).  Although Gootenilleke uses 240 ml of water at 75°F instead of the 500 ml of water at 25 °C as in Applicant’s disclosure, the volume of water is only about half, and therefore the disintegration time would be even faster with a greater volume of water.

Claims 1-8, 11-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gootenilleke (US 2011/0281008) in view of La Bergerie (US 6881432).
Gootenilleke does not expressly teach using a crystalline sugar binder comprise at least 6% moisture, having an average particle size of 140-440 µm, or comprises crystalline dextrose monohydrate as in present claims 2, 4, 5, and 7.
 La Bergerie teaches a dextrose hydrate in powder form, having a dextrose content at least equal to 98%, an α crystalline form content at least equal to 95%, a water content greater than 1 %, e.g., 6.7%, and a mean diameter of 100-500 microns, e.g.,171 µm (Tables I, II, IV; see entire document including title; abstract).   
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gootenilleke and La Bergerie and use La Bergerie’s dextrose hydrate powder as recited in the instant claims. The skilled person would have been motivated to do so because Gootenilleke teaches using dextrose sugar binder in its effervescent tablets, and La Bergerie teaches that its α  dextrose monohydrate powder affords “excellent compressibility and very good flowability” (col.2 l.30) in forming pharmaceutical tablets.

 Claims 1, 3, 6, and 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gootenilleke (US 2011/0281008) in view of Zhou (US 2012/0315333).
Claims 9, 10, and 21, Gootenilleke teaches using sunflower seed oil (paras. 0045, 0083, Example 9; claim 1), and gum Arabic (paras. 0058, 0062).  Applicant discloses "multi-component integral lubricant" means a lubricant that includes at least two components intimately associated with one another such that they form a single substance” (Specification, page 5 lines 13-15).  Although Gootenilleke does expressly disclose these as a “lubricant”, the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  MPEP § 2111.02.  Further a chemical composition and its properties are inseparable, and therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  MPEP 2112.01.  Gootenilleke teaches mixing the ingredients, and therefore the sunflower seed oil and gum Arabic would be in the form of multi-component integral lubricant.
Gootenilleke does not specifically teach avocado oils, rice hulls, or extracts of rice for their effervescent tablets as in claims 9, 10, 15, and 21.  
Zhou is drawn to oral tablet drug delivery devices and teaches that avocado wax, rice bran wax, sunflower wax, are all suitable excipients therefor (title; abstract; paras. 0020).
It would have been prima facie obvious to one having ordinary skill in the art to combine the teachings of Gootenilleke and Zhou. The skilled person would have been suggested to do so because all references are drawn to oral dosage forms and Zhou provides further options for the skilled to person to use in formulating a dosage form.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615